Case 1:19-cv-02293-CFC-SRF Document 11 Filed 02/24/20 Page 1 of 30 PageID #: 189




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

  COGNIPOWER LLC,                               :
                                                :
                     Plaintiff,                 :
                                                : Case No.: 19-cv-02293-CFC
           v.                                   :
                                                :
  FANTASIA TRADING LLC D/B/A
                                                : JURY TRIAL DEMANDED
  ANKERDIRECT and
                                                :
  ANKER INNOVATIONS LIMITED,                    :
                                                :
                     Defendants.
                                                :

            PLAINTIFF COGNIPOWER’S RESPONSE IN
                 OPPOSITION TO DEFENDANT
  FANTASIA TRADING LLC D/B/A ANKERDIRECT’S MOTION TO STAY


                                        COLE SCHOTZ P.C.
                                        Michael F. Bonkowski (No. 2219)
                                        Bradley P. Lehman (No. 5921)
                                        500 Delaware Avenue, Suite 1410
                                        Wilmington, DE 19801
                                        (302) 652-3131 (Telephone)
                                        (302) 652-3117 (Facsimile)
                                        mbonkowski@coleschotz.com
                                        blehman@coleschotz.com

                                        Attorneys for Plaintiff
                                        CogniPower LLC
 Dated: February 24, 2020




 59788/0001-19865231v1
Case 1:19-cv-02293-CFC-SRF Document 11 Filed 02/24/20 Page 2 of 30 PageID #: 190




                                            TABLE OF CONTENTS

 I. BACKGROUND .................................................................................................1
          A.        Procedural posture. ................................................................................1
          B.        Technology background. .......................................................................2
 II. LAW ....................................................................................................................5
          A.        The traditional stay. ...............................................................................5
          B.        The customer suit exception. .................................................................6
 III. ARGUMENT .......................................................................................................6
          A.        All three traditional stay factors weigh against ordering a stay. ...........6
                    1.        Staying CogniPower’s lawsuit in favor of PI’s case would not
                              simplify the issues of infringement, invalidity, or damages for
                              trial. .............................................................................................7
                    2.        Anker’s Motion is premature because both cases are in such
                              early stages. ...............................................................................11
                    3.        CogniPower would suffer undue prejudice and clearly be
                              tactically disadvantaged if this case were stayed in favor of
                              PI’s case. ...................................................................................13
          B.        All three customer suit exception factors weigh against ordering a
                    stay. ......................................................................................................17
                    1.        Anker is not a “mere reseller” of the InnoSwitch. ....................17
                    2.        PI is not a source of any of the Accused Products. ...................20
                    3.        Anker’s “agreement to be bound” insufficiently addresses
                              several issues. ............................................................................20
          C.        Alternative means to simplify this litigation may exist. .....................23
 IV. CONCLUSION..................................................................................................24
 CERTIFICATE OF COMPLIANCE WITH STANDING ORDERS .....................26




                                                                i
 59788/0001-19865231v1
Case 1:19-cv-02293-CFC-SRF Document 11 Filed 02/24/20 Page 3 of 30 PageID #: 191




                                       TABLE OF AUTHORITIES

 Cases                                                                                                         Page(s)

 Beck Sys., Inc. v. Marimba, Inc.,
       No. 01 C 5207, 2001 WL 1502338 (N.D. Ill. Nov. 20, 2001) ...................... 16

 Cambrian Sci. Corp. v. Cox Commc’ns, Inc.,
     No. SACV111011JSTANX, 2012 WL 12898803 (C.D. Cal. Mar. 6,
     2012) ............................................................................................................. 21

 In re Dell Inc.,
        600 F. App’x 728 (Fed. Cir. 2015) ................................................... 19, 23-24

 In re Google Inc.,
        588 F. App’x 988 (Fed. Cir. 2014) .........................................................19, 23

 InfoGation Corp. v. ZTE Corp.,
      No. 16-cv-01901-H-JLB, 2016 WL 9525235 (S.D. Cal. Dec. 1, 2016) ...... 11

 Jamesbury Corp. v. Litton Indus. Prod., Inc.,
      839 F.2d 1544 (Fed. Cir. 1988) .................................................................... 16

 Mirror Worlds Techs., LLC v. Dell Inc.,
      No. 6:13-CV-941, 2014 WL 11268268 (E.D. Tex. Sept. 29, 2014) ...... 18-19

 PPS Data, LLC v. Allscripts Healthcare Sols., Inc.,
      No. 3:11-CV-273-J-37TEM, 2012 WL 243346 (M.D. Fla. Jan. 25, 2012) . 13

 Pragmatus Telecom, LLC v. Advanced Store Co.,
      No. CIV.A. 12-088-RGA, 2012 WL 2803695 (D. Del.
      July 10, 2012) ........................................................................................passim

 Rembrandt Wireless Techs., LP v. Apple Inc.,
      No. 2:19-CV-00025-JRG, 2019 WL 6344471 (E.D. Tex. Nov. 27, 2019) .. 22

 Rothschild Mobile Imaging Innovations, LLC v. Mitek Sys., Inc.,
       No. CV 14-1142-GMS, 2015 WL 4624164 (D. Del. July 31, 2015) ........... 19

 SoftView LLC v. Apple Inc.,
       No. CIV. 10-389-LPS, 2012 WL 3061027 (D. Del. July 26, 2012) ............ 22



                                                            ii
 59788/0001-19865231v1
Case 1:19-cv-02293-CFC-SRF Document 11 Filed 02/24/20 Page 4 of 30 PageID #: 192




 Tegic Commc’ns Corp. v. Bd. of Regents of Univ. of Texas Sys.,
       458 F.3d 1335 (Fed. Cir. 2006) ................................................................ 6, 20

 Wapp Tech Ltd. P’ship v. Bank of Am. Corp.,
      No. 4:18-CV-00519, 2019 WL 3890171 (E.D. Tex. Aug. 19, 2019) .......... 11

 Wistron Corp. v. Phillip M. Adams & Assocs., LLC,
       No. C-10-4458 EMC, 2011 WL 1654466 (N.D. Cal. Apr. 28, 2011) ......... 12

 Statutes and Rules                                                                                             Page(s)

 37 CFR 1.102 ........................................................................................................... 14

 Manual of Patent Examining Procedure § 708.02 ................................................... 14




                                                            iii
 59788/0001-19865231v1
Case 1:19-cv-02293-CFC-SRF Document 11 Filed 02/24/20 Page 5 of 30 PageID #: 193




          Plaintiff CogniPower LLC (“CogniPower”) files this Response in Opposition

 to Defendant Fantasia Trading LLC d/b/a AnkerDirect’s (“Anker”) Motion to Stay

 (D.I. 8, “Anker’s Motion”; D.I. 9, “Anker’s Brief”). For the reasons below, Anker’s

 Motion should be denied.

 I.       BACKGROUND

          A.       Procedural posture.

          CogniPower filed its complaint in the instant case against Anker on

 December 18, 2019 (D.I. 1, “CogniPower’s Complaint”). CogniPower alleges that

 Anker infringes U.S. Reissue Patent Nos. RE47,031 and RE47,713 (collectively, the

 “Patents-in-Suit”). CogniPower’s Complaint, ¶¶ 29-33.

          On January 6, 2020, Power Integrations, Inc. (“PI”) filed a complaint against

 CogniPower in this District alleging that CogniPower infringes PI’s patents, seeking

 a declaration that PI does not infringe the Patents-in-Suit, and seeking a declaration

 that PI does not infringe a third patent which is not at issue in this case (Case

 No. 1:20-cv-00015, D.I. 1, “PI’s Complaint”). PI has not sought a declaration of

 invalidity of any of CogniPower’s patents.

          In accordance with CogniPower and Anker’s agreement, Anker answered

 CogniPower’s Complaint on February 10, 2019 (D.I. 7, “Anker’s Answer”).

 Anker’s Answer denied infringement and asserted invalidity of CogniPower’s two

 Patents-in-Suit, among other defenses. Anker’s Answer, p. 9. At the same time,


                                            1
 59788/0001-19865231v1
Case 1:19-cv-02293-CFC-SRF Document 11 Filed 02/24/20 Page 6 of 30 PageID #: 194




 Anker filed the instant Motion requesting that this case be stayed pending the

 outcome of PI’s case.

          On February 18, 2020, PI’s case was reassigned to this Court. CogniPower

 has not yet responded to PI’s complaint but will do so by the deadline of February 27,

 2020.

          B.       Technology background.

          CogniPower and its technological innovations. CogniPower was formed in

 2009 to develop and license power conversion technology that provides higher

 efficiency and better performance. Demand Pulse Regulation (“DPR”), the subject

 of the Patents-in-Suit, was developed at CogniPower’s expense in response to a

 request made in early 2012 by a large multi-national company. CogniPower’s

 approach is transformative, not incremental. DPR is fundamentally different from

 conventional techniques for controlling power converters. The impressive success

 of DPR in the marketplace is evidence of its inherent superiority.

          Power Converters. A power converter is a system for transforming input

 power into output power. For example, Anker’s accused chargers are power

 converters that transform input power from a wall outlet (typically 120 volts

 alternating current in the United States) into output power suitable for charging

 personal electronics like cell phones (typically between 5 and 20 volts direct

 current).


                                            2
 59788/0001-19865231v1
Case 1:19-cv-02293-CFC-SRF Document 11 Filed 02/24/20 Page 7 of 30 PageID #: 195




          The object of an isolated power converter is to provide a safe, efficient,

 regulated output on the output side of the power converter. The isolated power

 converters considered here include, among other components, a power transformer

 for transmitting input power from the converter’s input side to converted, output

 power on the converter’s output side; an output-side capacitor; a transistor-based

 input switch that is turned on to allow power to be transmitted through the power

 transformer; and control circuitry that controls whether the input switch is on or off.

          Conventional isolated power converters have input-side control circuitry that

 determines when to turn on and when to turn off the input switch. Such a control

 scheme limits both performance and efficiency.

          CogniPower’s Demand Pulse Regulation Technology. In simple terms, DPR

 is a reorganization of the elements used to control an isolated power converter. A

 DPR Power Converter has output-side control circuitry that determines when to turn

 on the input switch and input-side control circuitry that determines when to turn off

 the input switch. In DPR, the information transmitted from the output side to the

 input side is reduced to an instant of time that is embodied in a demand pulse

 generated by the output-side control circuitry and transmitted to the input side. In

 this way, the determination of when to turn on the input switch is made at the optimal

 place, directly at the output, while the determination of when to turn off the input




                                            3
 59788/0001-19865231v1
Case 1:19-cv-02293-CFC-SRF Document 11 Filed 02/24/20 Page 8 of 30 PageID #: 196




 switch is made at the optimal place, locally on the input side. The result is

 uncompromised performance and greater efficiency.

          Isolated power converters that implement DPR as claimed in the Patents-in-

 Suit are referred to herein as “DPR Power Converters.”

          Anker’s Accused Chargers. Anker’s accused chargers are DPR Power

 Converters. Each Anker accused charger has, among other components, a power

 transformer, an output-side capacitor, an input switch, output-side control circuitry

 that determines when to turn on the input switch, and input-side control circuitry that

 determines when to turn off the input switch. In Anker’s accused chargers, the input

 switch, the output-side control circuitry, and the input-side control circuitry are

 embodied in PI’s InnoSwitch product, while Anker’s power transformer, output-side

 capacitor, and other components are external to PI’s InnoSwitch product.

          PI’s InnoSwitch Products. PI’s InnoSwitch products (the “InnoSwitch”) are

 “surface-mounted off-line flyback switcher IC[s].” See PI’s Complaint, ¶ 13.




                                           4
 59788/0001-19865231v1
Case 1:19-cv-02293-CFC-SRF Document 11 Filed 02/24/20 Page 9 of 30 PageID #: 197




                                                                   InnoSwitch




                                  Fig. 1, Anker PowerPort+ 1
                         CogniPower’s Complaint, ¶ 39 (annotations added)

          An InnoSwitch is not a DPR Power Converter. Rather, an InnoSwitch may be

 used to make a DPR Power Converter. In particular, Anker’s accused chargers are

 DPR Power Converters made using an InnoSwitch in combination with other

 components such as a power transformer and an output-side capacitor. Significantly,

 DPR Power Converters can also be made without using an InnoSwitch.

 II.      LAW

          A.       The traditional stay.

          Courts in this District consider three factors in deciding a typical motion to

 stay: “(1) whether granting the stay will simplify the issues for trial; (2) whether

 discovery is complete and a trial date is set; and (3) whether granting a stay would

 cause the non-moving party to suffer undue prejudice from any delay, or a clear

 tactical disadvantage.” Pragmatus Telecom, LLC v. Advanced Store Co., No. CIV.A.




                                             5
 59788/0001-19865231v1
Case 1:19-cv-02293-CFC-SRF Document 11 Filed 02/24/20 Page 10 of 30 PageID #: 198




  12-088-RGA, 2012 WL 2803695, at *1 (D. Del. July 10, 2012). Deciding whether

  to grant or deny a stay lies within the discretion of this Court. See id.

           B.       The customer suit exception.

           In assessing the propriety of applying the customer suit exception, courts in

  this District look at three factors: “(1) whether the Customers are merely resellers;

  (2) whether the Customers agree to be bound by any decision in the Manufacturer’s

  case; and (3) whether the Manufacturer is the sole source of infringing products.”

  Id. at *3. “[T]he guiding principles in the customer suit exception cases are

  efficiency and judicial economy.” Tegic Commc’ns Corp. v. Bd. of Regents of Univ.

  of Texas Sys., 458 F.3d 1335, 1343 (Fed. Cir. 2006).

  III.     ARGUMENT

           A.       All three traditional stay factors weigh against ordering a stay.

           A traditional stay is inappropriate in this case because it would not simplify

  the issues of infringement, invalidity, or damages; is premature considering it is not

  yet clear whether PI’s lawsuit will go forward; and would unduly prejudice and

  clearly tactically disadvantage CogniPower. Because all three traditional stay factors

  weigh against ordering a stay, this Court should deny Anker’s Motion.




                                               6
  59788/0001-19865231v1
Case 1:19-cv-02293-CFC-SRF Document 11 Filed 02/24/20 Page 11 of 30 PageID #: 199




                    1.    Staying CogniPower’s lawsuit in favor of PI’s case would not
                          simplify the issues of infringement, invalidity, or damages for
                          trial.

           The first traditional stay factor, “whether granting the stay will simplify the

  issues for trial,” weighs in CogniPower’s favor, and against ordering a stay.

  Pragmatus, 2012 WL 2803695, at *1.

           A stay would not simplify CogniPower’s infringement claims. Claim 1 of the

  `031 Patent and Claim 18 of the `713 Patent recite elements, such as a transformer

  and a capacitor among others, that are part of a DPR Power Converter, but are

  external to an InnoSwitch. As such, since the InnoSwitch does not directly infringe

  either of those two claims in the Patents-in-Suit, PI could succeed in its declaratory

  judgment claims of non-infringement of the Patents-in-Suit. But that does not mean

  that Anker’s accused chargers, which do include the recited transformer and

  capacitor, do not infringe the Patents-in-Suit.

           PI’s stated non-infringement positions relied upon by Anker highlight the

  issue. PI’s positions actually identify certain components external to the InnoSwitch.

  With respect to the `031 Patent, PI makes the following argument:

           [C]laim 1 of the ’031 patent recites, in part, “a capacitor and a second
           rectifier both galvanically connected to the secondary winding,
           wherein: the second rectifier is different from the first rectifier and is
           poled to charge the capacitor during forward pulses of the apparatus;
           and the demand pulse generator is powered by energy stored in the
           capacitor to generate the demand pulses.” At least this element of
           claim 1 is not met by Power Integrations’ InnoSwitch™ and
           LytSwitch-6™ products or any power supply utilizing Power

                                               7
  59788/0001-19865231v1
Case 1:19-cv-02293-CFC-SRF Document 11 Filed 02/24/20 Page 12 of 30 PageID #: 200




           Integrations’ InnoSwitch™ and LytSwitch-6™ products, and therefore
           any such products and/or power supplies do not infringe.

  PI’s Complaint, ¶ 59 (emphasis added); Anker’s Brief, p. 8. PI makes a similar

  argument regarding claim 18 of the ‘713 Patent. See PI’s Complaint, ¶ 67.

           But CogniPower believes that Anker’s accused chargers—not the InnoSwitch

  itself—includes the referenced capacitor. This belief is supported by PI’s

  documentation, as illustrated below and cited in CogniPower’s complaint:


      Power

                           External Capacitor




                                                           InnoSwitch




                        Fig. 2, USB PD 2.0 Adapter Reference Design
                    CogniPower’s Complaint, Ex. D, p. 9 (annotations added)

           “During the on-time of the primary-side power MOSFET, the forward
           voltage that appears across the secondary winding is used to charge the
           decoupling capacitor C10 via resistor R13 and an internal regulator.”

  CogniPower’s Complaint, ¶¶ 49, 72 (citing Ex. D, InnoSwitch3-CP Datasheet, p. 9

  attached thereto). Anker cites CogniPower’s use of PI’s documentation as a reason

  for stay, but the fact that CogniPower relied in part on PI’s documentation in



                                                8
  59788/0001-19865231v1
Case 1:19-cv-02293-CFC-SRF Document 11 Filed 02/24/20 Page 13 of 30 PageID #: 201




  assessing Anker’s infringement is very different from asserting that the InnoSwitch

  directly infringes the Patents-in-Suit. See Anker Brief, p. 4.

           The reason CogniPower relied on PI’s documentation for the InnoSwitch in

  performing its due diligence is that these documents contain publicly-available

  example schematics of completed DPR Power Converters while Anker’s actual

  schematics for its many different DPR Power Converters are not publicly available.

  In view of these example reference designs, finding an InnoSwitch in a power

  converter provides a basis for believing that the power converter likely infringes

  Claim 1 of the `031 Patent and Claim 18 of the `713 Patent, among others. That said,

  CogniPower requires discovery from Anker on the actual design and operation of its

  accused chargers in order to prove infringement. As shown in a few examples below,

  each of Anker’s accused chargers is a uniquely designed product with a different

  board layout and different component selections:




               Anker PowerPort Atom III Slim                 Anker PowerPort+1




                                             9
  59788/0001-19865231v1
Case 1:19-cv-02293-CFC-SRF Document 11 Filed 02/24/20 Page 14 of 30 PageID #: 202




                 Anker PowerPort Atom PD-2



                                                       Anker PowerPort Atom PD-1
                          Fig. 3, Exemplar Anker Accused Chargers

           Because of this, questions regarding Anker’s infringement remain regardless

  of the outcome of PI’s case.

           A stay would not simplify Ankers’ invalidity claims. Indeed, as discussed

  below, PI has not sought declaratory judgment for invalidity. See Section III(B)(3).

           A stay would not simplify CogniPower’s damages claims. Anker also argues

  that, if CogniPower receives damages for PI’s sales of the InnoSwitch, then

  CogniPower will be fully compensated. Anker Brief, pp. 11-12, 18-19. This is

  incorrect. The Patents-in-Suit cover DPR Power Converters. The appropriate royalty

                                             10
  59788/0001-19865231v1
Case 1:19-cv-02293-CFC-SRF Document 11 Filed 02/24/20 Page 15 of 30 PageID #: 203




  base is on the DPR Power Converter, not on the InnoSwitch. Indeed Pragmatus,

  heavily relied upon by Anker in its Brief, recognized that ordering a stay does not

  box in or limit a plaintiff’s royalty base to the manufacturer’s part when that part is

  only one component of the customer’s larger infringing system. 2012 WL 2803695,

  at *3 (explaining that “[a] stay, however, would not bar Pragmatus from receiving

  full compensation, where compensation is due”). And Courts have found that the

  existence of different damages measures for customers and manufacturers can itself

  be a factor that weighs against a stay. See, e.g., InfoGation Corp. v. ZTE Corp., No.

  16-cv-01901-H-JLB, 2016 WL 9525235, at *3 (S.D. Cal. Dec. 1, 2016).

                    2.    Anker’s Motion is premature because both cases are in such
                          early stages.

           The second traditional stay factor, “whether discovery is complete and a trial

  date is set,” weighs against ordering a stay. C.f. Wapp Tech Ltd. P’ship v. Bank of

  Am. Corp., No. 4:18-CV-00519, 2019 WL 3890171, at *2-3 (E.D. Tex. Aug. 19,

  2019) (denying motion to stay premised on customer suit exception as premature).

           Anker argues that, because this case is in its early stages, this factor weighs in

  Anker’s favor. Anker Brief, p. 14. This case is in its early stages; however, PI’s

  claims for declaratory judgment of non-infringement of the Patents-in-Suit, which

  are also in their early stages, suffer a number of deficiencies and should be dismissed

  entirely. It would be premature to issue a stay in this case when it is not yet clear

  whether PI’s case will go forward. CogniPower’s response to PI’s complaint has not

                                               11
  59788/0001-19865231v1
Case 1:19-cv-02293-CFC-SRF Document 11 Filed 02/24/20 Page 16 of 30 PageID #: 204




  been filed yet but will be on file within the week. CogniPower believes a brief

  summary of just one of the problems with PI’s complaint highlights why Anker’s

  request is premature.

           Anker argues that PI is seeking not only a declaration that the InnoSwitch does

  not infringe, but also that “no power supply product using” the InnoSwitch infringes.

  Anker Brief, p. 9. But this request is so broad and so vague that it is insufficient to

  create an actual, judiciable case or controversy over which this Court would have

  subject matter jurisdiction.

           A declaratory judgment action for non-infringement must, among other

  things, identify the products at issue. See Wistron Corp. v. Phillip M. Adams &

  Assocs., LLC, No. C-10-4458 EMC, 2011 WL 1654466, at *12 (N.D. Cal. Apr. 28,

  2011) (granting motion to dismiss counterclaim for declaratory judgment of non-

  infringement where the products were inadequately defined and noting that “without

  identifying the accused products, there simply is no way to adjudicate an

  infringement claim. Absent identification of the products accused of infringement,

  there is no concrete case or controversy [of] sufficient specificity to satisfy Twombly

  and Iqbal”). Considering that PI’s website claims that the InnoSwitch can be used in

  utility smart meters, industrial applications, motor control, notebook adapters, PC’s,

  set top boxes, LCD monitors, and major appliances, a request for declaratory

  judgment that none of those products infringe—products designed, manufactured,


                                             12
  59788/0001-19865231v1
Case 1:19-cv-02293-CFC-SRF Document 11 Filed 02/24/20 Page 17 of 30 PageID #: 205




  and sold by unidentified third parties—is so broad and so vague that it is tantamount

  to no identification at all. See Ex. A, https://ac-dc.power.com/products/innoswitch-

  family/build-your-own-innoswitch/; PPS Data, LLC v. Allscripts Healthcare Sols.,

  Inc., No. 3:11-CV-273-J-37TEM, 2012 WL 243346, at *4 (M.D. Fla. Jan. 25, 2012)

  (granting motion to dismiss counterclaim for declaratory judgment of non-

  infringement where the products were inadequately defined and noting that the

  defendant “seeks a generalized holding of non-infringement—relief which is not

  cabined by conduct, an accused product, or a relevant time period. This Court will

  not give Defendant a judicial imprimatur that all of its products, services, and

  conduct are ‘ok’”).

           In view of this, Anker’s Motion should be denied as premature.

                    3.    CogniPower would suffer undue prejudice and clearly be
                          tactically disadvantaged if this case were stayed in favor of
                          PI’s case.

           The third traditional stay factor, “whether granting a stay would cause the non-

  moving party to suffer undue prejudice from any delay, or a clear tactical

  disadvantage,” weighs in CogniPower’s favor, and against ordering a stay.

  Pragmatus, 2012 WL 2803695, at *1.

           Undue prejudice. Mr. William Morong, named co-inventor on both Patents-

  in-Suit and part owner of CogniPower, is 74 years old. Mr. Thomas Lawson, named

  co-inventor on both Patents-in-Suit, Founder, President, and part owner of


                                              13
  59788/0001-19865231v1
Case 1:19-cv-02293-CFC-SRF Document 11 Filed 02/24/20 Page 18 of 30 PageID #: 206




  CogniPower, is 69 years old. As a practical matter, both of these gentleman will be

  unduly prejudiced by the delay a stay would cause. The U.S. Patent and Trademark

  Office (“USPTO”) recognizes these realities in allowing individuals over 65 to apply

  for accelerated patent examination. See 37 CFR 1.102 (“Advancement of

  examination”); Manual of Patent Examining Procedure (“MPEP”) § 708.02,

  Section II (Petition To Make Special, Applicant’s Age).

           In an effort to argue that CogniPower will not suffer undue prejudice, Anker

  tries to cast CogniPower as a troll filing lawsuits as “part of an attempt to extract

  money from PI customers” engaged in “a broad and aggressive campaign to harass

  and threaten PI’s customers.” Anker’s Brief, p. 15. See also Anker’s Brief, p. 2

  (referencing “PI customers that CogniPower has been harassing with accusations of

  infringement outside of court”). These statements are a completely unfounded

  attempt to generate prejudice against CogniPower. The truth is that Mr. Lawson and

  Mr. Morong are the co-inventors of DPR technology and both have an ownership

  interest in CogniPower. Since founding CogniPower, Mr. Lawson has exhibited at

  the Applied Power Electronics Conference (“APEC”) every year to present

  CogniPower’s latest technology and to seek business relationships with those

  looking to license the technologies that CogniPower has developed.




                                            14
  59788/0001-19865231v1
Case 1:19-cv-02293-CFC-SRF Document 11 Filed 02/24/20 Page 19 of 30 PageID #: 207




                          Fig. 4, CogniPower 2019 APEC Presentation
                                   PI’s Complaint, Ex. C, p. 21

           CogniPower has had a number of business meetings with large companies to

  explore licensing DPR technology. In fact, CogniPower initially developed DPR

  technology in response to a request from a large multi-national company. That

  CogniPower chose a licensing business model in no way diminishes its innovations,

  its contributions to the field, or its right to protect its business by protecting its in-

  demand innovations from infringement.

           Clear tactical disadvantage. As it stands, PI is seeking declaratory judgment

  of non-infringement on a huge class of unidentified products—“any power supply

  utilizing PI’s InnoSwitch™ and LytSwitch-6™ products.” PI’s Complaint, ¶¶ 59,

  67. Because PI is not the designer or manufacturer of these third-party products, but

  is asking for declaratory judgment that no third-party products using the InnoSwitch

  infringe, staying this case in favor of PI’s case as-is would effectively require



                                             15
  59788/0001-19865231v1
Case 1:19-cv-02293-CFC-SRF Document 11 Filed 02/24/20 Page 20 of 30 PageID #: 208




  CogniPower to litigate against all possible defendants all at once without adequate

  discovery tools. CogniPower does not believe that PI would, or even could, provide

  the discovery necessary for CogniPower to prove infringement by every third party

  that designs and manufactures a product containing an InnoSwitch. This would leave

  CogniPower having to rely on obtaining discovery from innumerable third parties

  over which this District may not have effective subpoena power in order to obtain

  technical and damages discovery. Courts have recognized the reality that patentees

  have limited resources and cannot be expected to litigate against everyone at once,

  much less with their hands tied behind their back. C.f. Jamesbury Corp. v. Litton

  Indus. Prod., Inc., 839 F.2d 1544, 1552 (Fed. Cir. 1988) (noting, in the context of

  the now-defunct defense of laches, that “[i]t may well be, though we do not now so

  hold, that suit on one or more test cases, instead of suing every known infringer, was

  reasonable in light of the high cost of patent litigation”).

           Further, the simple fact that Anker would still be subject to discovery weighs

  against ordering a stay. C.f., Beck Sys., Inc. v. Marimba, Inc., No. 01 C 5207, 2001

  WL 1502338, at *3 (N.D. Ill. Nov. 20, 2001) (denying motion to separate and stay

  where defendants were represented by the same attorneys and where the customers

  would remain subject to third-party discovery in any event).

           Because all three traditional stay factors weigh against ordering a stay,

  Anker’s Motion should be denied.


                                             16
  59788/0001-19865231v1
Case 1:19-cv-02293-CFC-SRF Document 11 Filed 02/24/20 Page 21 of 30 PageID #: 209




           B.       All three customer suit exception factors weigh against ordering a
                    stay.

           The customer suit exception is inapplicable in this case because Anker is the

  only source of Anker’s accused chargers—the Accused Products—and not a “mere

  reseller” of the InnoSwitch as Anker claims.1 Further, as discussed below, Anker’s

  “agreement to be bound” is insufficient. Because all three customer suit exception

  factors weigh against ordering a stay, this Court should deny Anker’s Motion.2

                    1.    Anker is not a “mere reseller” of the InnoSwitch.

           The first factor considered in evaluating the customer suit exception, “whether

  the Customers are merely resellers,” weighs in CogniPower’s favor, and against

  ordering a stay. Pragmatus, 2012 WL 2803695, at *3.

           Anker’s Brief is based on the false premise that the InnoSwitch is the Accused

  Product. See, e.g., Anker’s Brief, p. 11, 17 (repeatedly referencing the “accused PI



  1
    The Accused Products include but are not limited to Anker’s PowerPort Atom
  PD 1, PowerPort Atom PD 2, Power Port Atom III Slim, PowerPort+ 1, Power Port
  C1, PowerPort PD 2, 18W Power Delivery USB C, 60W Compact, Slim 30W, and
  60W Multiport chargers and any other similar products that incorporate circuitry
  providing demand pulse regulation such as PI’s InnoSwitch or LytSwitch-6 chip.
  CogniPower’s Complaint, ¶ 34.
  2
   Of note, Pragmatus explained that the customer suit exception “does not directly
  apply” in cases when the two lawsuits at issue are in the same district. 2012 WL
  2803695, at *3. Indeed, avenues for judicial economy exist in cases before the same
  Court that do not in cases in different districts. See Section III(C). Nevertheless,
  Pragmatus considered the customer suit exception factors in circumstances
  procedurally similar to this one, and so addresses each.

                                             17
  59788/0001-19865231v1
Case 1:19-cv-02293-CFC-SRF Document 11 Filed 02/24/20 Page 22 of 30 PageID #: 210




  chips”). It is not. Anker’s accused chargers are. Anker does not resell the

  InnoSwitch—Anker designs, manufactures, and sells Anker accused chargers that

  include many components in addition to the InnoSwitch. CogniPower’s Complaint,

  ¶ 24. PI does not sell Anker accused chargers—PI sells the InnoSwitch.

           Mirror Worlds Techs., LLC v. Dell Inc., reviewed by the Federal Circuit,

  illustrates the difference. No. 6:13-CV-941, 2014 WL 11268268 (E.D. Tex. Sept.

  29, 2014). Mirror Worlds involved infringement allegations against Microsoft, Dell,

  HP, Lenovo, Samsung, and Best Buy. Id. at *1. The plaintiff alleged infringement

  against the Microsoft Windows operating system itself, against Dell, HP, Lenovo,

  and Samsung (“the PC Manufacturers”) regarding their use and implementation of

  Microsoft Windows on the computers they manufactured, and against Best Buy for

  selling the PC Manufacturers’ computers. Id. at *2.

           Best Buy requested, and was granted, a customer suit stay because the court

  found it was truly a “mere reseller of the accused products.” Id. at *2. The PC

  Manufacturers also moved for a customer suit stay claiming they too were “mere

  resellers” of Microsoft Windows. Id. at *2. The court denied the PC Manufacturer’s

  motion, noting that unlike Best Buy the plaintiff “accuses the PC Manufacturers of

  infringement beyond their mere purchase of the Windows operating system from

  Microsoft.” Id. at *2. The PC Manufacturers petitioned the Federal Circuit for

  mandamus, and the Federal Circuit denied their petition. In re Dell Inc., 600 F.


                                            18
  59788/0001-19865231v1
Case 1:19-cv-02293-CFC-SRF Document 11 Filed 02/24/20 Page 23 of 30 PageID #: 211




  App’x 728, 730 (Fed. Cir. 2015). Of note, the Federal Circuit distinguished In re

  Google, cited by Anker, as discussed in Section III(C).

           Like the PC Manufacturers in Mirror Worlds, Anker is more than a “mere

  reseller” of the InnoSwitch. Anker designs, develops, and manufactures, and sells an

  entire ecosystem of DPR Power Converters. CogniPower’s Complaint, ¶ 24. As

  explained in Sections I(A) and III(A)(1), building a DPR Power Converter requires

  more than an InnoSwitch; it requires making additional design decisions and

  including a number of additional components.

           The Patents-in-Suit cover DPR Power Converters. See Section III(A)(1).

  CogniPower has accused Anker’s accused chargers—DPR Power Converters—of

  infringement. CogniPower’s Complaint, ¶ 34. Thus, CogniPower’s claims against

  Anker are not “peripheral” to PI’s claim that the Patents-in-Suit do not cover the

  InnoSwitch. See Anker’s Brief, p. 13; Rothschild Mobile Imaging Innovations, LLC

  v. Mitek Sys., Inc., No. CV 14-1142-GMS, 2015 WL 4624164, at *3 (D. Del. July

  31, 2015). Anker is not a “second-hand entit[y]like retailers or distributors”. Id. at

  *3. Rather. Anker itself is the “manufacturer/supplier” and the “‘true defendant’ and

  the real party in interest.” Id.




                                           19
  59788/0001-19865231v1
Case 1:19-cv-02293-CFC-SRF Document 11 Filed 02/24/20 Page 24 of 30 PageID #: 212




                    2.    PI is not a source of any of the Accused Products.

           The third customer suit exception factor, “whether the Manufacturer is the

  sole source of infringing products,” weighs in CogniPower’s favor, and against

  ordering a stay. Pragmatus, 2012 WL 2803695, at *3.

           PI is not a source of any of the Accused Products, let alone the sole source of

  those products—Anker is. Anker designs, manufactures, and sells the Accused

  Products, not PI. CogniPower’s Complaint, ¶ 24. This factor weighs in

  CogniPower’s favor, and against ordering a stay.

                    3.    Anker’s “agreement to be bound” insufficiently addresses
                          several issues.

           The second customer suit exception factor, “whether the Customers agree to

  be bound by any decision in the Manufacturer’s case,” weighs in CogniPower’s

  favor, and against ordering a stay. Pragmatus, 2012 WL 2803695, at *3.

           Courts have explained that the guiding principle underlying each of the

  customer suit exception factors is “efficiency and judicial economy.” Tegic, 458

  F.3d at 1343. Typically, infringement and invalidity are litigated in parallel,

  promoting judicial economy. Indeed, advancement of this case requires

  advancement of CogniPower’s claims for infringement against Anker and

  advancement of Anker’s affirmative defenses, including invalidity. Anker’s Answer,

  p. 9. Ostensibly Anker’s agreement “to be bound by any adverse findings made

  against PI regarding the use of PI’s chips” is offered in a misguided attempt to

                                              20
  59788/0001-19865231v1
Case 1:19-cv-02293-CFC-SRF Document 11 Filed 02/24/20 Page 25 of 30 PageID #: 213




  promote efficiency with respect to CogniPower’s infringement claim. But this offer

  does not make clear whether Anker contemplates that findings made against PI

  would foreclose Anker from raising additional defenses like invalidity after the

  conclusion of PI’s case, should it go forward.

           Indeed, PI has not filed for declaratory judgment of invalidity. See PI’s

  Complaint. At this point, it is unclear what PI’s intentions are. It may have decided

  to forego invalidity challenges. Or it may be plotting an attempt to circumvent the

  statutory bar on filing inter partes reviews (“IPRs”) imposed by 35 U.S.C. § 315(a)

  by awaiting counterclaims by CogniPower to which it can counterclaim for

  invalidity and then argue that it can raise invalidity challenges before both this Court

  and the Patent Trial and Appeal Board (“PTAB”). In any event, given that the true

  scope of PI’s case is unknown at this point, it is not really possible to assess what

  kind of agreement to be bound would appropriately promote judicial economy in the

  event PI’s case goes forward. This highlights the prematurity of Anker’s request,

  discussed in Section III(B)(3) below.

           If the Court is inclined to grant a stay, CogniPower requests, at a minimum,

  any such stay be conditioned on Anker’s express agreement to be bound by this

  Court’s rulings on the issues of infringement, validity, enforceability, damages, and

  injunctive relief. See Cambrian Sci. Corp. v. Cox Commc’ns, Inc., No.

  SACV111011JSTANX, 2012 WL 12898803, at *2 (C.D. Cal. Mar. 6, 2012)


                                            21
  59788/0001-19865231v1
Case 1:19-cv-02293-CFC-SRF Document 11 Filed 02/24/20 Page 26 of 30 PageID #: 214




  (denying motion for stay based on customer suit exception where customer

  defendants agreed to be bound by rulings of infringement, validity, and

  enforceability, but refused to be bound by rulings regarding damages and injunctive

  relief). Further, because the filing of an IPR by a purported customer is “inconsistent

  with the purpose of the customer-suit exception,” CogniPower requests that any stay

  further be conditioned on Anker’s agreement not to petition for inter partes review

  of the Patents-in-Suit and to be bound by the outcome of any IPR filed by PI on the

  Patents-in-Suit. See Rembrandt Wireless Techs., LP v. Apple Inc., No. 2:19-CV-

  00025-JRG, 2019 WL 6344471, at *2 (E.D. Tex. Nov. 27, 2019) (denying motion

  to stay based on the customer suit exception where the customer filed IPRs four days

  after requesting a stay noting that the purpose of the customer suit exception is to

  relieve customers of the burdens of litigation, and that initiating additional

  proceedings is inconsistent with that purpose). See also SoftView LLC v. Apple Inc.,

  No. CIV. 10-389-LPS, 2012 WL 3061027, at *3 (D. Del. July 26, 2012) (addressing

  appropriate scope of agreement to be bound in the context of a motion for stay

  pending reexamination proceedings before the PTO).

           Additionally, because CogniPower will need discovery from Anker even if

  this case is stayed, as explained in Sections III(A)(1) and III(B)(3), CogniPower

  requests that any stay be conditioned on Anker’s agreement to cooperate with

  discovery.


                                            22
  59788/0001-19865231v1
Case 1:19-cv-02293-CFC-SRF Document 11 Filed 02/24/20 Page 27 of 30 PageID #: 215




           In sum, this Court should decline to apply the customer suit exception because

  (1) Anker is the seller of the Accused Products, not a “mere reseller” of the

  InnoSwitch; (2) PI is not a source of any of the Accused Products, much less the sole

  source; and (3) Anker’s agreement to be bound is insufficient to promote judicial

  economy.

           C.       Alternative means to simplify this litigation may exist.

           Anker points to In re Google in support of its Motion. Anker Brief, pp. 11-12;

  In re Google Inc., 588 F. App’x 988 (Fed. Cir. 2014). But In re Google involved

  circumstances where plaintiffs were maintaining two separate actions in two

  separate districts against a common defendant. Id. at 989-90. The court in the

  Northern District of California denied the plaintiffs’ motion to transfer or dismiss,

  and the court in the Eastern District of Texas denied the defendants’ motion to

  transfer or stay. Id. On mandamus, the Federal Circuit held that the Eastern District

  of Texas’ denial of the defendants’ motion to stay frustrated “the comity doctrine,

  requiring two federal district courts and the parties to expend resources to resolve

  substantially similar claims and issues.” Id. at 991. That issue is not present here—

  this Court controls both actions and is free to consolidate Anker’s case and PI’s case

  under Fed. R. Civ. P. 42, for example. Indeed, in distinguishing In re Google, the

  Federal Circuit in In re Dell noted that there is no requirement that a district court

  stay proceedings against a purported customer “in the very same litigation that will,


                                              23
  59788/0001-19865231v1
Case 1:19-cv-02293-CFC-SRF Document 11 Filed 02/24/20 Page 28 of 30 PageID #: 216




  regardless of the requested stay, go forward against the supplier.” In re Dell Inc.,

  600 F. App’x 728, 730 (Fed. Cir. 2015).

           To be clear, CogniPower believes that considering whether to consolidate this

  action and PI’s case is premature at this point for the same reasons that Anker’s

  Motion is premature. That said, CogniPower believes that it is important to point out

  that this Court has options that are not present when actions reside in different

  districts.

  IV.      CONCLUSION

           Because all of the traditional stay and customer suit exception factors weigh

  against ordering a stay, this Court should deny Anker’s Motion. However, in the

  event this Court decides in its discretion that a stay is appropriate, CogniPower

  requests that the Court condition any such stay on the conditions outlined in

  Section III(B)(3) above.




                                             24
  59788/0001-19865231v1
Case 1:19-cv-02293-CFC-SRF Document 11 Filed 02/24/20 Page 29 of 30 PageID #: 217




                                     COLE SCHOTZ P.C.


                                     Michael F. Bonkowski (No. 2219)
                                     Bradley P. Lehman (No. 5921)
                                     500 Delaware Avenue, Suite 1410
                                     Wilmington, DE 19801
                                     (302) 652-3131 (Telephone)
                                     (302) 652-3117 (Facsimile)
                                     mbonkowski@coleschotz.com
                                     blehman@coleschotz.com
                                     Attorneys for Plaintiff
                                     CogniPower LLC
  OF COUNSEL:
  Gary R. Sorden
  Texas Bar No. 24066124
  gsorden@coleschotz.com
  Timothy J.H. Craddock
  Texas Bar No. 24082868
  tcraddock@coleschotz.com

  COLE SCHOTZ, P.C.
  901 Main Street, Suite 4120
  Dallas, Texas 75202
  Tel: (469) 557-9390
  Fax: (469) 533-1587

  Dated: February 24. 2020




                                       25
  59788/0001-1986523 lvl
Case 1:19-cv-02293-CFC-SRF Document 11 Filed 02/24/20 Page 30 of 30 PageID #: 218




          CERTIFICATE OF COMPLIANCE WITH STANDING ORDERS
           The undersigned counsel hereby certifies that it has complied with this Court’s

  November 6, 2019 Standing Order regarding Briefing in All Cases in that this

  document contains 4,930 words as calculated by Microsoft Word and that it is typed

  in Times New Roman 14-point font.

  Dated: February 24, 2020
                                                   Michael F. Bonkowski (No. 2219)




                                              26
  59788/0001-1986523 lvl
